DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to applicant’s communication of 4/26/2019.  Currently claims 1-20 are pending and rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Makower (US 20030236542 A1).
	Makower discloses a method of treating an occlusion of a blood vessel (as shown in figures 5a – 8b for examples), comprising: advancing an intravascular device (11) within a lumen of the blood vessel to a position proximate the occlusion (figure 5a), wherein the intravascular device comprises: an elongate shaft (interior of 11) defining a central longitudinal axis; an inflatable balloon (302) including an expandable portion; a first lumen (which 85 traverses through); and a second lumen extending coaxially with the central longitudinal axis to a distal opening positioned distal of the expandable portion of the inflatable balloon (lumen which 20/200 extends from); inflating the inflatable balloon to expand the 
Concerning claim 2 and advancing the subintimal device distally within a subintimal space of the blood vessel (see para [0058]).
Concerning claim 3 and the subintimal space is disposed outside of the intimal layer of the wall of the blood vessel and inside of a medial layer of the wall of the blood vessel (see para [0057]-[0059]).
Concerning claim 4 and advancing the subintimal device concentrically around the occlusion of the blood vessel (see figure 5C for example).
Concerning claim 5 and the distal opening of the second lumen is centered on the central longitudinal axis (note the opening which 20 extends is on the central lumen).
	Concerning claim 6 and advancing the intravascular device within the lumen of the blood vessel further comprises advancing the intravascular device over a guidewire disposed within the second lumen (note guidewires 202 as in figure 5a).
Concerning claim 7 and the intravascular device includes a tubular distal tip defining the distal opening of the second lumen (see opening of 17), the tubular distal tip being disposed distal of a distal end of the expandable portion.
Concerning claim 8 and the inflatable balloon has a substantially symmetrical outer profile (see 302 profile as in figure 7B).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 9-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makower (US 20030236542 A1) in view of Saab (US 5,342,301).
Makower discloses the claimed invention except for the lumen with a helical flow path around a balloon.  Saab teaches that it is known to use a lumen with a helical path around a balloon as set forth in figure 6 and paragraphs at column 7 lines 47-60 to provide a precise way do deliver openings to select locations within the body cavity within which the balloon is placed while at the same time independently providing balloon dilation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Makower with a lumen with a helical flow path around a balloon as taught by Saab since such a modification would provide the method with a lumen with a helical flow path around a balloon for providing a precise way do deliver openings to select locations within the body cavity within which the balloon is placed while at the same time independently providing balloon dilation.
Concerning claim 9 and the first lumen extends helically around the inflatable balloon (see Saab figure 6).

a second lumen extending coaxially with the central longitudinal axis to a distal opening positioned distal of the expandable portion of the inflatable balloon (see portion that 20 exits from);
inflating the inflatable balloon to expand the expandable portion and orient a distal opening of the first lumen toward an intimal layer of a wall of the blood vessel (see figure 7b);
advancing a subintimal device through the first lumen upon expansion of the expandable portion and through the intimal layer of the wall of the blood vessel (see figure 5c).
Concerning claim 11 and the distal opening of the second lumen is located distally of the distal opening of the first lumen(note the opening which 20 extends is on the central lumen).
Concerning claim 12 and the second lumen is a guidewire lumen and the distal opening of the second lumen faces distally (note guidewires 202 as in figure 5a)..
Concerning claim 13 and advancing the intravascular device within the lumen of the blood vessel further comprises advancing the intravascular device over a guidewire disposed within the guidewire lumen. (note guidewires 202 as in figure 5a).
Concerning claim 14 and the first lumen is disposed externally to the elongate shaft (note Saab spiral helical external placement of lumen in figure 6).
Concerning claim 15 and advancing the subintimal device distally of the occlusion of the blood vessel (see Makower figure 5C).
Concerning claim 16 and advancing an intravascular device within a lumen of the blood vessel to a position proximate the occlusion (Makower figure 5a), wherein the intravascular device comprises: an 
	Concerning claim 17 and an outer profile of the expandable portion includes a tapered proximal section, a tapered distal section, and an intermediate section connecting the tapered proximal section and the tapered distal section (note shape of Makower balloon 302).
Concerning claim 18 and the first lumen extends along an exterior surface of the elongate shaft and the inflatable balloon (see Saab figure 6).
Concerning claim 19 and the distal opening of the second lumen is centered on the central longitudinal axis (note near 17).
Concerning claim 20 and advancing the subintimal device distally between the intimal layer and a medial layer of the wall of the blood vessel along the occlusion. (see Makower para [0057]-[0059]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783